Citation Nr: 1749313	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  15-42 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to a retroactive combat related special compensation (CRSC) payment in excess of $3,184 for the period from May 1, 2012, to September 30, 2012.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Postek, Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to June 1985.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which awarded a retroactive CRSC payment for the period from May 1, 2012, to September 30, 2012, in the amount of $3,184.

This appeal was processed using the Veterans Benefits Management System (VBMS) and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that he is owed an amount in excess of the $3,184 retroactive CRSC payment that he received from VA for the period from May 1, 2012, to September 30, 2012, because he received an increase in his VA compensation that was not considered in determining that amount.  He has indicated that he is unsure if he is owed this money by the Defense Finance and Accounting Service (DFAS) or VA. See May 2014 notice of disagreement and November 2015 substantive appeal; see also April 2014 award print (shows retroactive payment amount).

Following an August 2012 rating decision, the Veteran's combined evaluation for his service-connected disabilities was increased from 50 percent to 60 percent effective from April 20, 2012.  Following a September 2012 rating decision, his combined evaluation was increased to 70 percent effective from April 1, 2012, to April 19, 2012, and from 80 percent thereafter.  See August 2012 and September 2012 codesheets.  The corresponding notification letters and award prints show that his payments following those increases began on May 1, 2012, including adjustments for military retired pay.

The record contains VETSNET audit error worksheets (AEWs) from October 2012, November 2012, and January 2013.  The January 2013 AEW shows that the CRSC percentage was 80 percent, and the VA award, VA paid, and VA withheld amounts from May 2012 to September 2012 correspond to the amounts on the September 2012 award letter.

In a November 2012 letter, DFAS notified the Veteran that the current audit showed that he was not due any additional funds from them, but that the information from the audit that showed he may be due a retroactive payment from VA would be forwarded to them.

In a February 2013 letter, DFAS notified the Veteran that his account was in a paid to date status, and the audit information that determined he was due a retroactive payment of $3,184 had already been forwarded to VA (i.e., the payment made in the April 2014 decision) so that they could complete their audit and pay any outstanding funds due to him.  The letter explained that VA had not updated their records as of the date of the letter to show that the Veteran's combined evaluation had been increased to 80 percent effective from April 2012.  The letter also explained that DFAS could not make any changes to their audit until VA provided them with the updated information and that, once VA updated their records, DFAS would be able to re-audit the Veteran's account and pay him the difference that he would be due for that time period.

Based on the foregoing, the record before the Board is unclear as to whether DFAS has the necessary information from VA to determine whether the Veteran is owed any additional retroactive CRSC payment for the period from May 1, 2012, to September 30, 2012, from the increase in his VA compensation.  It also appears that DFAS performs a preliminary audit and processes any payment owed by them, then forwards the results of the audit to VA for further processing if it is determined that they owe any money.  See https://www.dfas.mil/retiredmilitary/disability/crsc.html (DFAS audit procedure for determining eligibility for retroactive CRSC payments) (reviewed October 2017).  Therefore, the AOJ should review the file to ensure that all necessary action has been completed in this regard.

Accordingly, the case is REMANDED for the following action: 

1.  The AOJ should take any appropriate steps to contact DFAS to ensure that it has the most recent VA compensation information for the Veteran to conduct a re-audit for any retroactive CRSC payment in excess of $3,184 for the period from May 1, 2012, to September 30, 2012.  See, e.g., February 2013 DFAS letter to Veteran with December 2, 2013 submission (indicating DFAS would re-audit account after receiving updated information from VA) and August 2012 and September 2012 rating decisions (granting increased evaluations effective during the relevant time period).

All attempts and responses should be documented in the claims file.

2.  After completing the above action, the AOJ should conduct any other necessary development to determine whether the Veteran is owed any additional retroactive CRSC payment in excess of $3,184 from VA for the period from May 1, 2012, to September 30, 2012.  Further development may include conducting an audit.

3.  The case should then be readjudicated by the AOJ.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 


